Citation Nr: 0015060	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total rating for non-service 
connected pension purposes, to include extraschedular 
consideration under the provision of 38 C.F.R. § 3.321(b)(2).   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                   

In April 1998, the Board remanded this case to the RO for due 
process considerations and additional evidentiary 
development.  Upon completing the remand directives, the 
above issue is once again before the Board for appellate 
consideration. 


FINDINGS OF FACT

1.  The appellant's disabilities for pension purposes are 
chronic obstructive pulmonary disease (COPD), evaluated at 60 
percent disabling, chronic back strain, with 
spondylolisthesis, evaluated at 20 percent, synovitis of the 
right knee, evaluated at 10 percent, synovitis of the left 
knee, evaluated at 10 percent, synovitis of the right hand, 
evaluated at 10 percent, synovitis of the left hand, 
evaluated at 10 percent, and noncompensable evaluations for 
left inguinal hernia, hyperpigmented scars of the left 
buttock and right lower extremity, and eczema, bilateral, of 
the arms and wrists.  The combined rating for these 
nonservice-connected disabilities is 80 percent.   

2.  The appellant's disabilities permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience. 


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 
3.340, 4.7, 4.15, 4.16, 4.17 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to assist.   


I.  Applicable Laws and Regulations

Under 38 U.S.C.A. § 501 (West 1991 & Supp. 1999), the 
Secretary of Veterans Affairs has the authority to prescribe 
all rules and regulations which are necessary or appropriate 
to carry out the laws administered by the VA.  With regard to 
claims for pension benefits, the Secretary's authority to 
prescribe regulations providing for determination of 
permanent and total disability may be based in whole or in 
part upon subjective criteria.  Talley v. Derwinski, 2 Vet. 
App. 282, 285 (1992).  Both objective and subjective 
standards are often set forth within the same statutory 
provision or regulation.  The basic law referable to pension 
benefits, for example, provides that a pension is payable to 
a veteran who served for 90 days or more during a period of 
war and who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
his own willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1998).

38 U.S.C.A. § 1502(a) (West 1991 & Supp. 1999) defines 
permanence of a disability, stating that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from any disability which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person, or any disease or 
disorder determined by the Secretary to be of such a nature 
or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See also 38 C.F.R. §§ 3.340(b), 4.15 (1999).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  In 
other words, each disability is rated under the appropriate 
diagnostic code and then combined to determine if the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  The permanent loss of both hands, of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden, will 
be considered to be permanent and total disability.  38 
C.F.R. § 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes. 38 C.F.R. §§ 4.16(a), 4.17 (1999).  Marginal 
employment, generally deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, shall generally not be 
considered substantially gainful.  38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disability may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an 
extraschedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).

In an August 1999 rating, the RO assigned the appellant a 30 
percent disability rating for chronic obstructive pulmonary 
disease, under Diagnostic Code (DC) 6604, a 20 percent 
disability rating for chronic back strain, with 
spondylolisthesis, under DC's 5295-5292, a 10 percent 
disability rating for synovitis of the right knee under DC 
5020, a 10 percent disability rating for synovitis of the 
left knee under DC 5020, a 10 percent disability rating for 
synovitis of the right hand under DC 5020, a 10 percent 
disability rating for synovitis of the left hand under DC 
5020, a noncompensable evaluation for left inguinal hernia 
under DC 7338, a noncompensable evaluation for hyperpigmented 
scars of the left buttock and right lower extremity under DC 
7805, and a noncompensable evaluation for eczema, bilateral, 
arms and wrists under DC 7806.  Thus, the combined rating for 
the appellant's nonservice-connected disabilities was 
calculated to be 70 percent.  


II.  Entitlement to a Total Rating Based Upon Objective 
Criteria

As noted above, entitlement to pension benefits may be 
objectively determined if the appellant is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502 (West 1991 & Supp. 1999); 38 C.F.R. § 4.15 
(1999).  An analysis of the propriety of the rating assigned 
for each of the appellant's nonservice-connected disabilities 
is therefore warranted.  


A.  Chronic Obstructive Pulmonary Disease

The Board observes that chronic bronchitis, bronchial asthma, 
pulmonary emphysema and COPD are rated under the portion of 
the Rating Schedule that pertains to the respiratory system 
and diseases of the trachea and bronchi.  38 C.F.R. § 4.97, 
Diagnostic Codes 6600 to 6603, and 6604.  However, the Board 
notes that effective October 7, 1996, the rating schedule for 
diseases of the trachea and bronchi was amended without 
redesignation, except for the addition of a separate rating 
code section for COPD at 38 C.F.R. § 4.97, DC 6604.  61 Fed. 
Reg. 46728 (Sept. 5, 1996). 

In rating cases where the law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Thus, the appellant's chronic 
obstructive pulmonary disease must be evaluated under both 
the old and new rating criteria to determine which version is 
most favorable to him.  

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (1999); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The 
Board notes that prior to October 7, 1996, the RO evaluated 
the appellant's nonservice-connected COPD by analogy under 
38 C.F.R. § 4.97, Diagnostic Code 6600, concerning chronic 
bronchitis.

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 30 percent rating is provided for moderately severe 
chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest and beginning 
chronic airway obstruction.  A 60 percent evaluation is 
warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent evaluation is warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of rightsided heart 
involvement.  38 C.F.R. § 4.97, DC 6600 (1996).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis, bronchial asthma, pulmonary 
emphysema and COPD are to be evaluated based on the results 
of pulmonary function tests.  The specific pulmonary function 
tests include the percent of predicted values for Forced 
Expiratory Volume in one second (FEV-1) and Forced Vital 
Capacity (FVC), the ratio of FEV-1 to FVC (FEV-1/FVC), the 
percent of predicted value for Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)), 
and the veteran's maximum exercise capacity in terms of 
milligrams/kilograms/minute (ml/kg/min)of oxygen consumption.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603 and 6604 
(1999).

Pursuant to the revised Rating Schedule for COPD, a 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent or DLCO (SB) of 56 
to 65 percent.  A 60 percent rating is warranted for FEV-1 of 
40 to 55 percent of predicted, FEV- 1/FVC of 40 to 55 
percent, DLCO (SB) of 40 to 55 percent, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted for FEV-1 of less 
than 40 percent of the predicted value, FEV-1/FVC of less 
than 40 percent, DLCO (SB) of less than 40 percent, a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
symptoms requiring outpatient oxygen therapy.  38 C.F.R. § 
4.97, DC 6604 (1999).

Where there is a question as to which of two evaluation shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  

In the instant case, the evidence of record shows that in 
July 1996, the appellant underwent a VA examination.  At that 
time, the physical examination showed that the appellant's 
chest had normal symmetry.  The appellant's lungs were clear 
anteriorly, with posterior expiratory wheezing.  Accessory 
muscles at the neck were used with normal breathing.  The 
appellant's heart had a regular rate and rhythm, without 
murmur.  The apical rate was 68.  The diagnosis was of 
probable COPD secondary to nicotine dependence.  

In June 1997, the appellant underwent a VA examination.  At 
that time, the appellant stated that in 1978, he was injured 
in a motor vehicle accident.  The appellant indicated that 
following his accident, he had a fatty embolus and pneumonia.  
He noted that since his accident, he had had fairly healthy 
lungs until about seven years ago when he had a renewed bout 
of pneumonia.  The appellant reported that he smoked a pack 
of cigarettes a day and that he had been recently told that 
he possibly had the beginning stages of emphysema.  According 
to the appellant, on some mornings, he woke up with a cough 
and white phlegm, and when he went to bed at night, he had 
occasional wheezing.  The appellant stated that he would get 
short of breath when he walked from his car to the house, 
which was approximately 100 feet.  The appellant denied any 
problems walking up and down stairs in his home, and he 
denied any chest tightness.  According to the appellant, he 
did not use any medication for his wheezing.  

The physical examination showed that the appellant's lungs 
were clear to auscultation, with no adventitious breath 
sounds.  In regards to the appellant's heart, there were no 
lifts, thrills, or heaves.  The diagnosis was of mild chronic 
obstructive pulmonary disease.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Portland, Oregon show that on July 3, 1997, the 
appellant underwent pulmonary function testing.  The 
pulmonary function testing showed that the appellant's FEV-1, 
pre-medication (Rx), measured 79 percent of predicted value.  
The appellant's FEV-1/FVC, pre-Rx, measured 65 percent of 
predicted value.  The diagnosis was of COPD.  The records 
further reflect that on July 9, 1997, the appellant underwent 
additional pulmonary function testing.  The testing showed 
that the appellant's FEV-1, pre-Rx, measured 71 percent of 
predicted value, and his FEV-1, post-Rx measured 81 percent 
of predicted value.  The appellant's FEV-1/FVC, pre-Rx,  
measured 60 percent of predicted value, and his FEV-1/FVC, 
post-Rx, measured 68 percent of predicted value.  The 
appellant's DLCO (SB) measured 53 percent.  The examining 
physician interpreted the results as showing a moderate 
obstructive lung defect.

In the instant case, the Board finds that the new revised 
criteria is more favorable to the appellant.  The Board notes 
that, as previously stated, in July 1997, the appellant 
underwent pulmonary function testing.  The testing showed 
that the appellant's DLCO (SB) measured 53 percent.  Thus, 
although the appellant's FEV-1 and FEV-1/FVC were both over 
55 percent, his DLCO (SB) was 53 percent.  As stated above, 
under Diagnostic Code 6604, a 60 percent rating is warranted 
for a DLCO (SB) of 40 to 55 percent.  Thus, the Board notes 
that the recently revised rating criteria is very clear in 
that it contemplates the assignment of a 60 percent 
disability rating when the DLCO (SB) is shown to be between 
40 to 55 percent.  Accordingly, after resolving all 
reasonable doubt in the appellant's favor, the Board 
concludes that the evidence of record more closely 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 6604. Therefore, an increased evaluation of 
60 percent is warranted for the appellant's nonservice-
connected COPD.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that the next higher rating 
under Diagnostic Code 6604 requires a FEV-1 of less than 40 
percent of the predicted value, FEV-1/FVC of less than 40 
percent, DLCO (SB) of less than 40 percent, a maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episodes of acute respiratory failure, or 
symptoms requiring outpatient oxygen therapy.  In light of 
the above, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 60 percent.


B.  Chronic Back Strain, With Spondylolisthesis

In the instant case, the appellant's nonservice-connected 
chronic back strain, with spondylolisthesis, is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295.  Under the provisions of 
Diagnostic Code 5292, moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. Under Diagnostic Code 5293, a 
20 percent rating is warranted for mild intervertebral disc 
syndrome, with recurring attacks.  A 40 percent rating is 
warranted for severe intervertebral disc syndrome evidenced 
by recurring attacks, with intermittent relief.  3 8 C.F.R. § 
4.71a, Diagnostic Code 5293 (1999).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint spaces.  A 
40 percent rating is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

In July 1996, the appellant underwent a VA orthopedic 
examination.  At that time, he stated that in 1975, he 
injured his back at work and subsequently received Workman's 
Compensation.  The appellant indicated that at present, he 
had chronic pain in the full length of the thoracic and 
lumbar spine.  There was some pain anteriorly at both hips, 
and there was some pain at the thigh and lower leg, 
bilaterally.  According to the appellant, he had some 
numbness in his lower legs.  

The physical examination showed that toe and heel walking 
strength was satisfactory, bilaterally.  The appellant could 
flex forward and reach to the lower tibia.  Percussion of the 
flexed spine was painful over the entire thoracic and lumbar 
area.  Flexion was to 70 degrees, extension was to 5 degrees, 
rotation was 10/10, and lateral bending was 10/10.  There was 
some moderate back pain with those movements.  The alignment 
of the spine was "okay," except for a step between the 
spinous processes at L3-4, which possibly represented 
spondylolisthesis.  The entire thoracic and lumbar spine area 
was tender in the midline.  Extensor muscles and sensation 
were normal at the lower legs and feet, and straight leg 
raising was easily tolerated to 80 degrees.  The diagnosis 
was of chronic muscular strain.  The examining physician 
noted that lumbar nerve roots were probably "okay," and 
that lower extremity symptoms relating to the back were 
probably referred pain from the back.  According to the 
examiner, there was also evidence of some lower extremity 
discomfort arising peripherally.  

In July 1996, the appellant underwent a VA general 
examination.  At that time, he stated that he had been 
diagnosed with spondylolisthesis and had been informed that 
his vertebrae were slipping.  The appellant indicated that he 
had chronic back pain which was exacerbated by walking, yard 
work, or lifting.  He noted that the back pain radiated to 
his testicles, and that he suffered from headaches and 
numbness in both legs.  According to the appellant, he had 
been treated with medication in the past, but that at 
present, he was not taking any medication.  The physical 
examination of the appellant's back was negative for straight 
leg raising bilaterally.  The diagnosis was of chronic low 
back pain, without physical findings consistent with 
radiculopathy.  

In the appellant's July 1996 VA examination, x-rays were 
taken of his cervical spine.  The x-rays were interpreted as 
showing the following: (1) slight narrowing of the C6-7 disk 
space, and (2) mild degenerative changes of the atlantoaxial 
joint.  X-rays were also taken of the appellant's thoracic 
spine, which were interpreted as showing a normal thoracic 
spine, and of his lumbar spine, which were interpreted as 
showing bilateral spondylosis, with Grade II/IV 
spondylolisthesis at the lumbosacral level.  The examining 
physician further noted that there was extensive narrowing of 
the disc space, and that the remainder of the lumbosacral 
spine was normal.   

A private medical statement from S.R.F., M.D., Ph.D., dated 
in June 1997, shows that at that time, Dr. F. indicated that 
the appellant was being evaluated for back pain.  According 
to Dr. F., the appellant was on medication which appeared to 
make him considerably better.  Dr. F. encouraged the 
appellant to exercise and walk daily, which he was currently 
doing.  

In June 1997, the appellant underwent a VA orthopedic 
examination.  At that time, he complained of chronic back 
pain, worse in the low back.  The appellant stated that he 
had some rare right buttock pain, and that he took 
medication.  The physical examination showed that percussion 
of the "flex spine" was painful at L4.  Flexion of the back 
was to 95 degrees, extension was to 20 degrees, rotation was 
35/35, and lateral bending was 30/20.  There was some 
moderate back pain with those movements.  Alignment was 
satisfactory except for a bone prominence at L5, suggestive 
of spondylolisthesis.  The entire spine was non-tender.  
Extensor muscles and sensation were normal at the lower legs 
and feet.  Straight leg raising was easily tolerated to 80 
degrees.  X-rays, dated in 1996, were interpreted as showing 
spondylolisthesis at L5-S1.  Forward slip was 30 percent, and 
the disc at L5-S1 had severe degenerative narrowing.  The 
other disc spaces were within normal limits.  The diagnosis 
was of back pain which involved the entire thoracic and 
lumbar spine, worst at the lower back.  The examining 
physician noted that continuing symptoms were diagnosed as 
chronic muscular strain superimposed on developmental and 
degenerative instability.  The examiner stated that the 
developmental instability was spondylolisthesis.  According 
to the examiner, the appellant's nerve roots were "okay."  

In light of the above, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 have not been met so as to warrant an 
increased rating for the appellant's back condition.  In this 
regard, the Board notes that in the appellant's July 1996 VA 
examination, percussion of the flexed spine was painful over 
the entire thoracic and lumbar area, and there was some 
moderate back pain with flexion, extension, rotation, and 
lateral bending.  The entire thoracic and lumbar spine area 
was tender in the midline.  The diagnosis was of chronic 
muscular strain.  In addition, in the appellant's most recent 
VA examination, in June 1997, the physical examination showed 
that percussion of the "flex spine" was painful at L4.  
Flexion of the back was to 95 degrees, extension was to 20 
degrees, rotation was 35/35, and lateral bending was 30/20.  
There was some moderate back pain with those movements.  The 
entire spine was non-tender and extensor muscles and 
sensation were normal at the lower legs and feet.  X-rays, 
dated in 1996, were interpreted as showing spondylolisthesis 
at L5-S1 and severe degenerative narrowing at L5-S1.  The 
diagnosis was of back pain which involved the entire thoracic 
and lumbar spine.  

In light of the above, although the evidence of record shows 
narrowing of joint spaces, the evidence of record is negative 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or loss of lateral motion.  Therefore, the evidence 
is against an evaluation in excess of the currently assigned 
20 percent.  

Further, as the evidence of record is not clinically 
characteristic of severe limitation of lumbar spine motion, 
even taking into consideration the objective findings of back 
pain (which could, presumably, account for some functional 
loss), an evaluation in excess of 20 percent is not warranted 
under Diagnostic Code 5292.  See generally DeLuca v. Brown, 8 
Vet. App. 202, 205-06 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  
Similarly, the probative medical evidence does not indicate 
that the appellant suffers from severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief, 
such as to warrant a 40 percent rating under Diagnostic Code 
5293.  Therefore, the appellant's back disorder is most 
appropriately evaluated at the 20 percent rating under 
Diagnostic Codes 5292-5295.   


C.  Synovitis of the Right Knee and 
Synovitis of the Left Knee.  

In the instant case, the appellant's nonservice-connected 
synovitis of the right knee and his nonservice-connected 
synovitis of the left knee are each rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  
Diagnostic Code 5020 states that synovitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (1999).  
Degenerative arthritis, in turn, is rated under Diagnostic 
Code 5003, which provides that degenerative arthritis 
established by X-ray findings is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1999).

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate knee impairment, and a 30 percent 
evaluation requires severe knee impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).

In regards to limitation of motion, under Diagnostic Code 
5260, a 10 percent evaluation requires that flexion be 
limited to 45 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees.  In addition, a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Pursuant to Diagnostic Code 5261, a 10 percent evaluation 
requires that extension be limited to 10 degrees, and a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees, and a 40 percent evaluation requires 
that extension be limited to 30 degrees.  In addition, a 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

A private medical statement from Dr. S.R.F., dated in June 
1997, shows that at that time, Dr. F. indicated that the 
appellant was being evaluated for knee pain.  According to 
Dr. F., the appellant was on medication which appeared to 
make him considerably better.  Dr. F. encouraged the 
appellant to exercise and walk daily, which he was currently 
doing.

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that he had bilateral knee pain which 
was worse on the right.  The appellant indicated that his 
right knee tended to collapse, and he noted that there was no 
locking at either knee.  According to the appellant, his left 
lower leg had some pain, and he reported that there was no 
numbness at either lower leg.  The appellant revealed that 
his ankles were "okay," except that the right ankle tended 
to sprain easily, especially when his right knee was "acting 
up" and he was favoring the knee.  The physical examination 
showed that reflexes were normal at the knees and ankles.  
Extensor muscles and sensation were normal at the lower legs 
and feet.  Straight leg raising was easily tolerated to 80 
degrees.  Knee motion was from zero to 140, bilaterally.  
There was no increase in joint fluid at either knee.  
Patellar pain and crepitation were moderate on the right and 
mild on the left.  Medial joint line had a mild tenderness on 
the right, and lateral joint line was negative at both knees.  
Ligaments were normal.  The diagnosis was of chronic 
synovitis of both knees.  

In light of the above, the Board observes that while neither 
limitation of extension nor flexion of the right or left knee 
is to a degree to warrant a compensable evaluation under 
Diagnostic Code 5260 or 5261, the Board believes that, along 
with objective evidence of moderate patellar pain and 
crepitation on the right and mild patellar pain and 
crepitation on the left, there is a basis for the assignment 
of a compensable evaluation for each knee.  See DeLuca, 8 
Vet. App. at 202, 205-06; 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Accordingly, resolving all reasonable doubt as to this matter 
in the appellant's favor, the Board concludes that the 
nonservice-connected synovitis of the right knee and the 
nonservice-connected synovitis of the left knee, each warrant 
a 10 percent evaluation, the minimum compensable evaluation 
under Diagnostic Codes 5003- 5010.  Id.; Hicks v. Brown, 8 
Vet. App. 417, 419-421 (1995) (discussing that Diagnostic 
Code 5003 should be read in conjunction with 38 C.F.R. § 
4.59); Lichtenfels v. Derwinski, 1 Vet. App. at 484, 489 
(1991)(same effect). However, since limitation of flexion and 
extension of either knee is not to a degree to warrant a 20 
percent evaluation under Diagnostic Code 5260 or 5261, the 
Board finds that the appellant does not meet the criteria for 
an evaluation in excess of 10 percent for either the right 
knee or the left knee.  

The Board further notes that the evidence of record does not 
warrant a separate rating under Diagnostic Code 5257 for the 
nonservice-connected disabilities.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. at 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  Although the appellant indicated in 
his June 1997 VA examination that his right knee tended to 
collapse, the physical examination showed that his extensor 
muscles and sensation were normal at the lower legs and feet, 
and his ligaments were normal.  Therefore, in light of the 
above, there is no basis for a separate rating under 
Diagnostic Code 5257 for either knee.  Accordingly, the 
application of VAOPGCPREC 23-97 is not in order.


D.  Synovitis of the Right Hand and 
Synovitis of the Left Hand.  

In the instant case, the appellant's nonservice-connected 
synovitis of the right hand and his nonservice-connected 
synovitis of the left hand are each rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  As 
previously stated, Diagnostic Code 5020 states that synovitis 
is to be rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5020 (1999).  Degenerative arthritis, in turn, is rated under 
Diagnostic Code 5003, which provides that degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted when either the wrist is limited to dorsiflexion of 
less than 15 degrees, or when palmar flexion of the wrist is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1999).  Alternatively, a 30 percent 
evaluation is warranted for favorable ankylosis of the major 
wrist in 20 degrees to 30 degrees dorsiflexion, and a 20 
percent evaluation is warranted for favorable ankylosis of 
the minor wrist in 20 degrees to 30 degrees dorsiflexion.  38 
C.F.R. § 4.71a, Diagnostic Code 5214 (1999).

A VA outpatient treatment record, dated in June 1997, shows 
that at that time, the appellant had x-rays taken of his 
hands after complaining of chronic pain and stiffness.  The 
x-rays were interpreted as showing smooth articular surfaces.  
The joint spaces was fairly well maintained, and the soft 
tissues were unremarkable.  There was an old healed fracture 
involving the left third metacarpal and the right fourth 
metacarpal.  The diagnoses included the following: (1) no 
definite evidence of degenerative joint disease, and (2) 
healed fracture involving the metacarpals, bilaterally.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that in regards to his hands, he had 
pain and stiffness in the joints, feelings of weakness, and 
occasional numbness.  He indicated that the numbness was 
worse in the radial three digits.  The appellant noted that 
he was left handed.  The physical examination showed that the 
hands had full extension of the nine digits, with the 
exception being a 30 degree loss of extension at the right 
middle finger from the old mallet deformity.  There was full 
flexion of the eight fingers, and there was full opposition 
and flexion of the two thumbs.  The hands did not have any 
pain, tenderness, or swelling.  Intrinsic muscle function and 
sensation was normal for both hands.  The ulnar nerve was 
very tender at both elbows, and carpal tunnel signs were 
moderately positive at both wrists.  The examining physician 
stated that both hands had a history of pain and stiffness 
and that the diagnosis was of moderate chronic synovitis.  
According to the examiner, both hands also had symptoms of 
numbness which was diagnosed as irritation of peripheral 
nerves.  

The Board has considered the recent evidence of record but 
finds that there is no basis for higher evaluations under 
Diagnostic Code 5215 for the appellant's nonservice-connected 
hand disabilities.  The Board has considered the appellant's 
nonservice-connected hand disabilities under Diagnostic Code 
5215 (limitation of motion of the wrist).  However, the Board 
notes that the appellant is currently in receipt of the 
maximum schedular evaluation provided under Diagnostic Code 
5215 for each hand.  Therefore, the Board observes that the 
next higher rating under Diagnostic Code 5214 requires 
ankylosis of either the right wrist or the left wrist.  The 
Board notes that the evidence of record is negative for a 
diagnosis of ankylosis of either the right or left wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Thus, in light 
of the above, the Board concludes that an evaluation in 
excess of 10 percent for the appellant's nonservice-connected 
synovitis of the right hand is not warranted, and that an 
evaluation in excess of 10 percent for the appellant's 
nonservice-connected synovitis of the left hand is also not 
warranted.  




E.  Left Inguinal Hernia

The appellant's nonservice-connected left inguinal hernia is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Under Diagnostic Code 7338, 
an inguinal hernia which has not been operated upon, but 
which is remediable, is rated zero percent disabling.  Also, 
a small, reducible hernia, or one without true hernia 
protrusion is rated zero percent disabling.  A postoperative, 
recurrent inguinal hernia which is readily reducible and well 
supported by a truss or belt is rated 10 percent disabling.  
A small, postoperative, recurrent hernia or an unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible is assigned a 30 percent rating.  A large, 
postoperative, recurrent hernia, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable is assigned a 60 percent disability 
rating.  38 C.F.R. § 4.115, Diagnostic Code 7388 (1999).

In the appellant's July 1996 VA examination, the appellant 
stated that he had had bilateral inguinal hernias since 
infancy.  The appellant indicated that he had had 
approximately nine surgeries related to his hernias.  He 
noted that for the past several years, he had suffered from 
left groin pain, along with some bulging which was worsened 
with squatting and lifting.  The physical examination showed 
that his bowel sounds were within normal limits.  The 
appellant's abdomen was nontender on palpation, without 
masses, and no herniations were detected.  The diagnosis was 
of purported recurrent inguinal hernias, bilaterally, with 
history of multiple surgical repairs and residual left groin 
pain for years, but without herniation on physical 
examination.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that he had had approximately eight 
hernia repair operations between childhood and early 
adulthood.  The appellant indicated that his last hernia 
repair was in 1967, with no further problems.  The rectal 
examination revealed a smooth vault, with very mild prostatic 
hypertrophy.  There was light brown stool, which was soft, 
and guaiac was negative.  

Based upon a review of the evidence of record, the Board 
finds that a compensable rating for a left inguinal hernia is 
not warranted.  As previously stated, in the appellant's July 
1996 VA examination, no herniations were detected.  Thus, in 
light of the above, there is no evidence of a postoperative 
recurrent, readily reducible hernia on the left, well 
supported by a truss or belt.  Accordingly, the Board finds 
that there is no basis on which to grant a compensable 
evaluation under Diagnostic Code 7338 for the appellant's 
nonservice-connected left inguinal hernia.  


F.  Hyperpigmented Scars of the Left 
Buttock and Right Lower extremity.  

The appellant's nonservice-connected hyperpigmented scars of 
the left buttock and right lower extremity have been rated 
under the code for other scars.  Those are rated on 
limitation of motion of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  In addition, a 10 
percent evaluation is also warranted for superficial scars 
that are poorly nourished with repeated ulceration, and for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1999).  A zero percent evaluation is assigned in the 
absence of these symptoms.  38 C.F.R. § 4.31.  The Board 
notes that the RO has rated the appellant's hyperpigmented 
scars of the left buttock and right lower extremity as zero 
percent disabling under Diagnostic Code 7805.  

In July 1996, the appellant underwent a VA examination.  At 
that time, he stated that he had been previously involved in 
a motor vehicle accident and that at that time, he had 
fractured his right hip and crushed his pelvis, which 
resulted in a right hip pin.  The physical examination showed 
that there were two hyperpigmented lesions, one at the left 
buttock and one at the right lower extremity.  The diagnosis 
was of hyperpigmented scars, one at the left buttock and one 
at the right lower extremity.  

A VA examination was conducted in June 1997.  At that time, 
the physical examination showed that the appellant had one 
dark, well-healed scar which measured two centimeters by 
three centimeters at the inner aspect of his right lower 
calf.  The examining physician noted that the scar was 
secondary to an old injury.  

The Board notes that in light of the above, the evidence of 
record is negative for any evidence of disability due to the 
appellant's hyperpigmented scars of the left buttock and 
right lower extremity.  There is no indication that either 
scar is productive of any limitation of motion, or that 
either scar is superficial, poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  
Therefore, the Board must conclude that the RO properly 
evaluated the appellant's hyperpigmented scars of the left 
buttock and right lower extremity as noncompensably 
disabling.  


G.  Eczema, Bilateral, Arms and Wrists

The appellant's nonservice-connected eczema, bilateral, of 
the arms and wrists has been rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic 
Code 7806, slight eczema, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area is 
evaluated as zero percent disabling.  Eczema with 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

In June 1997, the appellant underwent a VA examination.  At 
that time, he stated that in the summer, he would develop 
rashes at his elbow and wrists.  The appellant attributed his 
rashes to exposure to poison oak.  He indicated that he 
controlled the rashes with over-the-counter cortisone and 
Aveeno soap.  According to the appellant, he would also 
develop occasional pinpoint white spots on his skin that 
would eventually blister and then scab over.  The appellant 
reported that one had been present for approximately two 
months.  

The physical examination showed that the appellant had an 
eczema rash over the inner aspect of both elbows and medial 
aspect of his wrists, bilaterally.  The diagnosis was of 
eczema of the arms and wrists, which was well controlled with 
over-the-counter medications.   

In light of the above, the Board finds that the medical 
evidence does not provide any basis for a compensable 
evaluation under applicable schedular criteria.  As there is 
no evidence of eczema with exfoliation, exudation or itching, 
involving an exposed surface or extensive area, the Board 
must conclude that the RO properly evaluated the appellant's 
nonservice-connected eczema, bilateral, of the arms and 
wrists as noncompensably disabling.  


H. Discussion

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") analyzed the law with respect to pension 
entitlement under 38 U.S.C.A. § 1502 and set up a two-prong 
test for pension eligibility.  The Court indicated that 
permanent and total disability must be shown in one of two 
ways: Either the veteran must be unemployable as a result of 
a lifetime disability (this is the "subjective" standard and 
is based on the veteran's individual work experience, 
training and disabilities), or, if not unemployable, he must 
suffer from a lifetime disability which would render it 
impossible for the "average person" with the same disability 
to follow a substantially gainful occupation (this is the 
"objective" standard).  In order to make this determination, 
the Board must apply the percentage standards of 38 C.F.R. §§ 
4.16 and 4.17, that is, the objective standard, and consider 
entitlement to extraschedular evaluations under 38 C.F.R. § 
3.321(b)(2), that is, the subjective standard.  Brown, 2 Vet. 
App. 444, 446 (1992).

In the analyses set forth, the Board has determined that with 
the exception of the disability rating for the appellant's 
nonservice-connected COPD, the ratings that the RO had 
assigned in the September 1999 rating action were, in each 
instance, proper.  The Board notes that in regards to the 
appellant's nonservice-connected COPD, the Board has 
concluded that the evidence of record demonstrates that the 
appellant's disability picture for his COPD, although 
currently evaluated as 30 percent disabling, more nearly 
approximates the criteria required for a 60 percent 
evaluation under Diagnostic Code 6604 of the new criteria.  
Therefore, in light of the above, and taking into 
consideration the appellant's increased rating for his COPD, 
the combined rating for the appellant's nonservice-connected 
disabilities is 80 percent.  38 C.F.R. § 4.25 (1999).  The 
Board notes that in light of the above, although the 
schedular criteria as provided by 38 C.F.R. §§ 4.16 and 4.17 
have been met in that the appellant has one disability rated 
at 60 percent disabling and a combined rating of 80 percent, 
it is the Board's determination that it is more appropriate 
to consider the appellant's claim for pension on an 
extrascheular basis (the subjective standard).  

The appellant is 55 years old and has completed two years of 
college.  The Board notes that although in a 1992 decision, 
the Social Security Administration (SSA) determined that the 
appellant was not eligible for supplemental security income 
under sections 1602 and 1614 of the Social Security Act, the 
SSA concluded that the appellant was unable to lift and carry 
more than 10 to 15 pounds, unable to work with jarring or 
sharp movement, as with vibrating machinery, had an impaired 
ability to work with his arms above shoulder level, had an 
impaired capacity for prolonged walking over three or four 
blocks, had an impaired capacity for prolonged standing over 
15 minutes at a time, had an impaired capacity to sit without 
changing positions, and had a limited capacity to stoop, 
bend, or twist.  The SSA also determined that the appellant 
was unable to perform his past relevant work as an auto body 
repairmen, auto painter, or shop estimator.  

In a June 1997 VA psychiatric evaluation, the appellant 
stated that for 15 years, he worked as a "body and fender 
man," restoring the painting on damaged vehicles.  The 
appellant indicated that he had to stop working in 
approximately 1989 because his physician had told him that he 
should not perform physical labor due to his back disability.  
In addition, in a July 1997 VA psychiatric evaluation, the 
appellant discussed his work history.  At that time, he 
stated that he had worked at several of the sawmills in the 
Grants Pass area.  The appellant indicated that for one year, 
he had attempted to learn how to become a grocery clerk.  He 
noted that in 1989, while working in the sawmills, he was 
involved in a Worker's Compensation claim and was awarded 
$37,000 dollars.  According to the appellant, he was 
retrained as an auto body mechanic.  The appellant reported 
that in 1991, he attended the Southern Oregon School of Art 
and Design because it was a longstanding desire of his to 
become an artist.  He revealed that in 1991, the school 
failed.  

The Board observes that although the appellant has an 
employment history of working for 15 years as a "body and 
fender man," it appears that he is no longer able to engage 
in such employment due mostly to his back disability.  Thus, 
based on the subjective criteria, the Board has considered 
the appellant's age, education level, and employment history, 
and finds that his numerous disabilities, particularly his 
COPD which has received a 60 percent disabling rating and his 
back disability, render him permanently and totally disabled 
for pension purposes.  38 C.F.R. §§ 3.321(b), 4.16(b), 
4.17(c).  Accordingly, the appellant's claim of entitlement 
to nonservice-connected pension is granted. 


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

